

 
Share Transfer Agreement between
 
Beijing Lihe Jiahua Technology and Trading Company Ltd..
 
And
 
Global Telecom Holdings Limited
 
Transferor: Li Han Guang
(Shareholder of Beijing Lihe Jiahua Technoiogy and Trading Company Ltd. "Lihe" )
 
 
Transferee: Global Telecom Holdings Limited (“GTHL”)
(wholely-owned Enterprise of Guangzhou Global Telecom, Inc..)
 
 
Whereas, this share transfer agreement (hereinafter referred to "Agreement") is
contracted by the above parties on April 7, 2008. The transferor above is
willing to transfer its shares of Beijing Lihe Technology and Trading Company
Ltd. ("Lihe") to the transferee according to the terms and conditions of this
Agreement, and the transferee agrees to be transferred of the target share.
 
NOW, THEREFORE, the parties agree as follows:
 
1. Li Hanguang the transferor agrees to transfer 50% of its total authorized
shares to the transferee.
 
2. Terms and conditions
 
2.1The paid up by the transferee to acquire the 50% is 1.5 million shares of
Guangzhou Global Telecom Inc. (OTC Bullion Board:GZGT)
 
2.2 RMB 200,000 cash will be invested into Lihe for business operation.
 
2.3 Lihe management team shall remain the right to manage and maintain all
current business transaction and activities.
 

 
1

--------------------------------------------------------------------------------


 
3. Representation and Warrants
 
3.1 Lihe must be clear of all outstanding loans or liabilities to all parties
inclusive of banks before acquisition can be completed.
 
3.2 The transferors guarantee that the transfer of the shares of Lihe has been
approved by the board of shareholders and directors. (The relating resolutions
are attached with this Agreement)
 
3.3 The transferors assure the truthful of the financial data and the operating
result provided.
 
3.4 Lihe management team shall be in full co-operation with GTHL management to
meet the projected revenue.
 
3.5 Both parties of the agreement should keep confidential of involved business
secrets. These obligations of confidentiality in commercial secrets should be
carried out till it is legitimated public disclosure.
 
4. Liability of breach
 
4.1 Both sides agreed that if one party breaches any terms or conditions of the
agreement, and make another party suffered any loss, it should compensate the
loss of another party.
 
4.2 Transferee shall bear the responsibility of any delay of executing it's
liability to place the investment and shares according the agreement.
 
5. Applicable law
 
The setup, effective and explanation of the agreement are all applied to the law
of PRC.
 
6. Resolve of dispute
 
All disputes with the agreement should be submitted to the Guangzhou Arbitration
Commission and in accordance with the effective arbitration rules to arbitrate.
Arbitration ruling is final and binding on both parties.
 
7.This agreement is in       copies, the transferor and the transferee holds one
copy respectively.
 
 
2

--------------------------------------------------------------------------------


 
Appendixes
 
Appendix1 : The relating documents of resolutions which approved by the board of
shareholders and directors to approve this transfer.
 
Appendix2: Identity information of transferor.
 
Appendix3: Shares distribution
 
 
 
Transferor: Li Han Guang
(Shareholder of Beijing Lihe Jiahua Technology and Trading Company Ltd. "Lihe" )
 
signature: /s/ Li Han Guang
 
Date:
 
 
 
 
Transferee: Global Telecom Holdings Limited
( wholely-owned Enterprise of Guangzhou Global Telecom, Inc. )
 
Authorized signature: /s/Li Yankuan
 
date:
 
 
3

--------------------------------------------------------------------------------


 
Appendix3
Shares distribution
 
 

 Name Shares       DENG YI 100000   LI HANGUANG 250000 
 LI DONGMING
250000   CHEN CHUNJIANG 100000   LI YONGKANG 50000   YAN HONG 50000   WEN
ZHIBIAO 50000   CHEN WENWU 50000   LI HANBIN 50000   QIN YINGBO 50000   NI
JINGDA 50000   EASEWAY TELECOM HOLDINGS LIMITED 450000       TOTAL 1500000 

 
 
 
 
4